 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOSEPH LOCHUCH EWALAN,

 9                             Petitioner,                Case No. 2:20-cv-01497-JLR-MAT

10          v.                                            ORDER

11   DON HOLBROOK,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. The amended habeas petition (Dkt. 13) has

15   been served but the respondent has not yet filed an answer or the relevant state court record.

16   Currently pending before the Court are petitioner’s “Motion to Correct Exhibits” (Dkt. 24),

17   respondent’s Second Motion for Extension of Time to File Answer” (Dkt. 26) and petitioner’s

18   “Motion to Add Court of Appeals of the State of Washington Division 1 Certificate of Finality”

19   (Dkt. 29). Having considered the parties’ submissions, the balance of the record, and the

20   governing law, the Court finds and ORDERS:

21   A.     “Motion to Correct Exhibits”

22          Petitioner previously filed a motion asking the Court to confirm that the exhibits he

23   submitted in support of his petition were complete. Dkt. 17, at 3. By order dated March 16, 2021,




     ORDER - 1
 1   the Court directed petitioner to review the exhibits for completeness and to either: (1) notify the

 2   Court that the exhibits attached to the current amended petition (Dkt. 13) are complete, or (2)

 3   notify the Court that they are not complete and file a complete version of the exhibits as a

 4   “supplement to the amended petition.” Petitioner’s current “Motion to Correct Exhibits” appears

 5   to be a response to that order and seeks to supplement his amended petition with the complete

 6   version of exhibits. Respondent does not oppose the motion. Dkt. 25.

 7           Accordingly, petitioner’s motion (Dkt. 24) is GRANTED. The Clerk is directed to docket

 8   the exhibits submitted as an attachment to his motion (Dkt. 24-1) as a “Supplement to the

 9   Amended Petition.”

10   B.      “Motion to Add Court of Appeals of the State of Washington Division 1 Certificate of

11           Finality”

12           Petitioner also filed a “Motion to Add Court of Appeals of the State of Washington

13   Division 1 Certificate of Finality” (Dkt. 29). Petitioner seeks to include in the record the

14   certificate of finality from a personal restraint petition he apparently filed in state court. Id.

15   Respondent indicates that they intend to include a copy of this document as part of the relevant

16   state court record when they respond to the petition and, as such, they do not oppose petitioner’s

17   request to include the document in the record. Dkt. 30. Accordingly, petitioner’s motion (Dkt.

18   29) is GRANTED.

19   C.      Motion for Extension of Time to Answer

20           Respondent also moves for a second extension of time to file an answer to the petition

21   (Dkt. 26). Respondent indicates that he has not yet received all of the state court files because the

22   Court of Appeals would not provide the records on petitioner’s most recent personal restraint

23   petition until the certificate of finality was issued and, at the time of the motion, the certificate of




     ORDER - 2
 1   finality had not yet been issued. Id. Petitioner opposes the motion indicating that he believes

 2   respondent should have had adequate time to prepare a response. Dkt. 28. Finding good cause for

 3   a further extension, respondent’s motion (Dkt. 26) is GRANTED. Respondent shall file an

 4   answer on or before May 28, 2021.

 5   D.      Conclusion

 6           To summarize:

 7        (1) Petitioner’s “Motion to Correct Exhibits” (Dkt. 24), is GRANTED. The Clerk is directed

 8           to docket the exhibits submitted as an attachment to his motion (Dkt. 24-1) as a

 9           “Supplement to the Amended Petition.”

10        (2) Respondent’s Second Motion for Extension of Time to File Answer” (Dkt. 26) is

11           GRANTED. Respondent shall file an answer on or before May 28, 2021.

12        (3) Petitioner’s “Motion to Add Court of Appeals of the State of Washington Division 1

13           Certificate of Finality” (Dkt. 29) is GRANTED.

14           The Clerk is directed to send copies of this order to the parties and to the Honorable

15   James L. Robart.

16           Dated this 30th day of April, 2021.

17

18                                                         A
                                                           Mary Alice Theiler
19                                                         United States Magistrate Judge

20

21

22

23




     ORDER - 3
